FERGUSON, Judge
(concurring in the result) :
I would concur outright in the Court’s opinion were it not for the implication contained therein — relating to the second issue discussed — that panels could *325be created among the individual boards of review to hear and determine cases. Article 66 (a), Uniform Code of Military Justice, 10 USC § 866, provides that The Judge Advocate General of each service shall constitute in his office one or more boards of review, “each composed of not less than three commissioned officers or civilians.” No maximum limit is placed on the number of members who may serve on a board. Rule I of the Uniform Rules of Procedure for Proceedings In and Before Boards of Review requires that any matter referred to a board of review will be “according to the opinion of a majority of its members.” The situation that disturbs me may be illustrated by the following hypothetical example: Suppose The Judge Advocate General of a service selected ten men to serve on a particular board. Of this number only six would be necessary to constitute a quorum for the purpose of hearing and determining any matter referred to it. Of these six, however, only a majority of four would be necessary to decide a ease. Thus a situation is created where a number less than half of the total number assigned to the board could act for the entire board. I have no doubt that Congress never intended such a practice when they empowered The Judge Advocates General in Article 66 (f), supra, to prescribe uniform rules of procedure before boards of review.
In the present case, however, I am satisfied that only three members participated in the board’s consideration of the case. The fourth member’s assignment to the board was solely for the purpose of administration and to facilitate the orderly transfer of one of the regular members so that the board would at all times have not less than three assigned members. Under these circumstances, I concur in the Court’s decision.